Citation Nr: 0020920	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  95-22 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a disability 
causing numbness in the upper extremities.  

2.  Entitlement to service connection for chronic sinusitis 
and allergic rhinitis.  

3.  Entitlement to an increased (compensable) disability 
rating for seborrheic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years.  
Service in Vietnam is indicated by the evidence of record.  
He  retired in May 1993.  This appeal arose from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Oakland, California (the RO).  

During the course of this appeal, additional issues were 
raised and resolved.  Only the issues listed on the first 
page of this decision are currently in dispute.  See the 
April 16, 1999 Supplemental Statement of the Case and 
accompanying April 29, 1999 letter to the veteran; the June 
5, 2000 VA Form 646; the June 23, 2000 VA Form 8; and the 
July 10, 2000 Informal Hearing presentation. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record of 
current disability causing numbness in the upper extremities, 
or of a nexus between such claimed disability and any 
incident of service origin, including service-connected left 
shoulder bursitis/biceps tendinitis and right radial fracture 
disability.

2.  There is no competent medical evidence of record of 
current chronic sinusitis and allergic rhinitis, or of a 
nexus between such claimed disabilities and any incident of 
service origin, including upper respiratory symptoms which 
the veteran had in service in 1984 and October 1987.  

3.  The veteran's seborrheic dermatitis has slight, if any, 
exfoliation or itching, and no exudation, and it involves a 
nonexposed surface or small area when it is symptomatic. 

4.  An exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization has not been demonstrated 
with respect to the veteran's seborrheic dermatitis.


CONCLUSIONS OF LAW

1.  The claim for service connection for a disability causing 
numbness of the upper extremities is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for chronic sinusitis 
and allergic rhinitis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for an increased (compensable) rating for 
seborrheic dermatitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  

4.  An extraschedular disability rating is not warranted for 
the veteran's service-connected seborrheic dermatitis.  38 
C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a disability causing numbness of his upper extremities and 
for chronic sinusitis and allergic rhinitis.  He also seeks 
an increased rating for his service-connected seborrheic 
dermatitis, which has been evaluated by the RO as 
noncompensably disabling.  

In the interest of clarity, the Board will separately discuss 
the issues on appeal.  

1.  Entitlement to service connection for a disability 
causing numbness in the upper extremities.

Pertinent law and regulations

Service connection

In general, in order to establish service connection, a 
veteran must demonstrate that there is a disability present 
which is the result of disease or injury which was incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310 (1999); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Well grounded claim requirements

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (medical and some lay evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence is required).  Caluza v. 
Brown, 7 Vet. App. 498, 535 (1995).

As noted above, the law provides that service connection may 
be granted on a secondary basis if a claimed disability is 
found to be proximately due to or is the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (1999).  A valid 
assertion of secondary service connection must nonetheless 
fulfill the well-grounded claim requirement applicable to 
other claims.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Velez v. West, 11 Vet. App. 148, 158 (1998); Locher 
v. Brown, 9 Vet. App. 535, 538-539 (1996).  There must be 
evidence of the claimed disability; a service-connected 
disease or injury; and a nexus, established by competent 
medical evidence, between the two.  Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

The burden to submit evidence sufficient to establish a well-
grounded claim is the claimant's alone.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed.Cir. 1997). 
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded unless the statements are 
inherently incredible or beyond the competence of the person 
making them.  See Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Laypersons without medical training or experience are not 
capable of indicating that a current disability exists or 
that it was caused by their service.  Competent medical 
evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).

Factual background

A March 1991 service medical record shows evaluation of the 
right radial head fracture.  Neurovascular status was intact.  

A September 1992 service medical record shows that the 
veteran was being evaluated for left shoulder problems, and 
that he had decreased muscular tone.  He was felt to have 
received maximum physical therapy benefit at that time for 
his left shoulder problem.  A possible nerve conduction study 
was recommended.  

On service discharge examination in December 1992, the 
veteran denied having neuritis.  Clinically, his neurological 
status was normal.  

On VA examination in September 1993, the veteran denied 
paresthesias and weakness.  Clinically, his cranial nerves II 
through XII were intact.  Strength was 5/5 and symmetric, and 
deep tendon reflexes were 2+ and symmetric.  A neurological 
disability was not diagnosed.  

In a May 1994 rating decision, service connection was granted 
for postoperative residuals of a right radial head fracture 
with traumatic arthritis and for left subacromial bursitis 
and biceps tendinitis.  Service connection was denied for 
nerve damage to shoulders and arms.

During private medical treatment in June 1994 for right 
shoulder complaints, the veteran's deep tendon reflexes were 
2+ and his motor was 5/5.  He denied numbness.  

On VA examinations in March 1996, July 1998, and February 
1999, the veteran did not complain of any upper extremity 
numbness.  No neurological disability was diagnosed.  

During a hearing which was held at the RO in October 1996, 
the veteran reported that he fell on ice in Alaska during 
service, and that doing so caused neurological problems.  He 
stated that he would experience numbness in his arms, and he 
described other upper extremity symptoms.  He was reportedly 
self-medicating his numbness with mud cream.  

Analysis

The Board notes at the outset of its discussion of this issue 
that there is no evidence indicating that the veteran served 
in Southwest Asia during the Persian Gulf War.  Therefore the 
law and regulations pertaining to undiagnosed illnesses 
arising from such service are not applicable.  See 
38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999).

As discussed above, the threshold question regarding a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).   Under 
Caluza v. Brown, 7 Vet. App. 498 (1995), three elements must 
be satisfied in order for a claim to be considered well 
grounded: competent evidence of a current disability (a 
medical diagnosis); incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the in-service injury or disease and the current 
disability.

The first prong of the Caluza well groundedness test, current 
disability, is not met, however, as there is no competent 
medical evidence of record diagnosing current disability 
causing numbness of the upper extremities.  Absent evidence 
of a current disability, the claim is not well grounded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The second Caluza prong is also not met, as there is no 
evidence of a neurological disability during service.  
Although the veteran complained of upper extremity problems, 
these were attributed by examining and treating physicians to 
other causes.

The third prong of the Caluza well groundedness test, nexus 
to service or to a service-connected disability, is not met 
either, as there is no competent medical evidence of record 
showing that the claimed current upper extremity numbness 
disability either had its onset in service or was caused by a 
service-connected disability.  

The Board has also examined the veteran's claim in light of 
the secondary service connection regulation.  As was 
discussed above, in order for a secondary service connection 
claim to be well grounded, there must be evidence of the 
claimed disability; a service-connected disease or injury; 
and a nexus, established by competent medical evidence, 
between the two.  Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).

In this case, there are two pertinent service-connected 
disabilities,  postoperative residuals of a right radial head 
fracture with traumatic arthritis and for left subacromial 
bursitis and biceps tendinitis.  The second Reiber prong has 
thus been met.  For reasons discussed above, however, the 
first element, a current disability, has not been satisfied.  
In addition, the third element, medical nexus evidence, has 
also not been met, since there is no medical opinion which 
serves to link the veteran's claimed neurological disability 
to either of the service-connected disabilities.  

Although the veteran may believe that he has a neurological 
disorder which is related to his service, as a lay person 
without medical expertise his opinion cannot serve to well 
ground the claim.  See Grottveit v. Brown, 5 Vet. App 91, 93 
(1993).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  So it is in this case.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran's claim of entitlement to 
service connection for disability causing numbness of the 
upper extremities is not well grounded.  The benefit sought 
on appeal is accordingly denied.

2.  Entitlement to service connection for chronic sinusitis 
and allergic rhinitis.

The law and regulations set forth above apply to this issue 
and will not be repeated.

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute rather than chronic diseases.  See 
38 C.F.R. § 3.380 (1999).

Factual background

The veteran was treated for exudative pharyngitis in service 
in January 1984.  His sinuses were nontender and his nares 
were clear.  On service evaluation in August 1987, the 
veteran reported having a cough.  The assessment was upper 
respiratory infection.  On follow up in October 1987, he 
reported no new symptoms.  Clinically, his ears, nose, and 
throat were normal.  

On service discharge examination in December 1992, the 
veteran denied having or having had sinusitis and hay fever, 
and he indicated that he did not know if he had or had had 
ear, nose, or throat trouble.  Clinically, the veteran's nose 
and sinuses were normal.  

The post-service medical evidence of record, including VA 
examinations which were conducted between 1993 and 1999, does 
not contain any diagnoses of current sinusitis and allergic 
rhinitis disability, nor does it relate any such disability 
to service.  

During the hearing which was held at the RO in October 1996, 
the veteran testified that he had a lot of sinus problems and 
that he had seasonal allergic rhinitis.  His nose would 
become tender and inflamed and he would have sinus problems 
also.  He had symptoms in service.  He was now using over-
the-counter antihistamines to treat it.  He reported that he 
had not had any pertinent medical treatment since service.  

Analysis

The second prong of the Caluza well groundedness test, 
service incurrence or aggravation, is arguably met, as the 
veteran testified in October 1996 that he had had sinus and 
nose problems in service.  

The first prong of the Caluza well groundedness test, current 
disability, is not met, however.  Neither chronic sinusitis 
nor allergic rhinitis was diagnosed on service discharge 
examination in December 1992, and neither has been diagnosed 
since service discharge.  

The Board has no reason to doubt the veteran's testimony that 
he may have seasonal allergy problems.  However, seasonal 
problems of this nature are generally not considered to be 
disabilities for which service connection may be granted.  
See 38 C.F.R. § 3.380 (1999).  As discussed above he is not 
competent to diagnose chronic disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992). 

The third prong of the Caluza well groundedness test, medical 
nexus to service, is also not met, as there is no competent 
medical evidence of record of a nexus between any claimed 
chronic sinusitis and allergic rhinitis disability any 
incident of service origin, including the problems that were 
treated in service in January 1984 and August and October 
1987.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran's claim of entitlement to 
service connection for chronic sinusitis and allergic 
rhinitis is not well grounded.  The benefit sought on appeal 
is accordingly denied.    

Additional matters

The following discussion applies to both of the issues 
addressed immediately above.

The representative requests further development of the 
veteran's claims, to include a VA examination for the matter 
of service connection for chronic sinusitis and allergic 
rhinitis (see the representative's May 1999 memorandum), and 
to include M21-1 development even though the claims are not 
well grounded.  Because the veteran's claims are not well 
grounded, VA is under no further duty to assist him in 
developing facts pertinent to them.  38 U.S.C.A. § 5107(a).  
The Court has underscored that if VA volunteers assistance in 
developing facts pertinent to claims that are not well 
grounded, such action raises "grave questions of due process 
... if there is apparent disparate treatment between 
claimants," between those who have met their initial burden 
of presenting a well grounded claim and those who have not.  
See Grisvois v. Brown, 6 Vet. App. 136, 140 (1994); see also, 
Morton v. West, 12 Vet. App. 477 (1999).  In Morton, the 
Court held that despite provisions in M21-1 that may be 
interpreted to the contrary, absent the submission and 
establishment of a well-grounded claim, VA cannot undertake 
to assist a veteran in developing facts pertinent to his 
claim.  Accordingly, any perceived failure by VA to render 
assistance in the absence of a well-grounded claim cannot be 
legal error.  

VA's duty to assist depends upon the particular facts of the 
case, and upon the extent to which VA has advised the 
claimant of the evidence necessary to support a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court has held that the obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence which would further the claim.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  In this case, 
VA is not on notice of any known and existing evidence which 
would render the veteran's claims plausible.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claims well grounded, 
such as competent medical opinions that he currently has a 
disability causing numbness in the upper extremities as well 
as chronic sinusitis and allergic rhinitis; and competent 
medical opinions indicating that said disabilities are 
related to service.

Finally, when the Board addresses in its decision a question 
that has not been specifically addressed by the RO, in this 
case well groundedness, it must consider whether the veteran 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board concludes that the veteran 
has been given ample opportunity to present his case, and 
that any error by the RO in the adjudication of the instant 
claims on their merits rather than on the predicate issue of 
whether the claims are well-grounded could not be 
prejudicial.  Adjudication of not these well grounded claims 
on their merits accorded them more consideration than they 
are entitled and is not prejudicial.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).

3.  Entitlement to an increased (compensable) disability 
rating for seborrheic dermatitis.

Pertinent law and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award, as is 
the case, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126. 

Factual background

Service medical records show that the veteran was treated for 
skin rashes variously diagnosed since about 1979.

On VA examination in September 1993, the veteran reported 
that he had a chronic scaling rash with occasional dandruff, 
and that he also had an itchy, whitish and patchy rash on his 
upper thorax and along his hairline on his scalp.  He 
reported good relief with Nizoral cream.  The assessment was 
chronic seborrheic dermatitis, well controlled with tar 
shampoo.  A history of tinea versicolor and tinea albicans 
was also noted.  

On VA evaluation in February 1995, the veteran complained of 
a rash since the 1980's on his anterior chest and face.  He 
stated that it would become red, scale, itch, and then 
resolve.  He stated that he would have raised lesions, but 
that they did not produce drainage.  

Clinically, his face had some raised irregular border macules 
in butterfly patterns, and he had erythema at the base of his 
chest over the sternum, and in the medial clavicle area, with 
scaling over macules.  The assessment was probable seborrheic 
dermatitis, and hydrocortisone cream and Selsun Blue shampoo 
were prescribed.  

On VA evaluation in April 1995, the veteran had mild scale on 
his scalp, behind his ears, and on the central chest.  The 
assessment was mild seborrheic dermatitis.  Nizoril was 
prescribed, as was continuation of other medications.  

On VA evaluation in December 1995, the veteran had minimal 
scale in his posterior hairline.  His face and chest were 
clear.  The assessment was seborrheic dermatitis.  

On VA examination in March 1996, the veteran reported that he 
was working at the post office.  He complained of a very mild 
and intermittent facial and upper exposed torso eruption 
which he stated was pruritic.  Clinically, the veteran had a 
faint, slightly scaly character to his skin about his face 
and neck.  There was no evidence of excoriation.  The 
diagnosis was history of pruritic dermatitis with only a 
faint seborrheic dermatitis currently.  

During the hearing which was held at the RO in October 1996, 
the veteran testified that he would get seborrheic dermatitis 
on his scalp and chest, and that his skin was clearer than it 
could have been in March 1996.  His skin would become all 
red, itchy, and scaly on his face and forehead.  His 
representative described a small patch above the veteran's 
eyebrows.  The veteran indicated that when he would go to his 
private physician, he would get immediate treatment, whereas 
by the time he would get an appointment with VA, the skin 
problem would resolve.  

On VA examination in July 1998, the veteran reported that he 
was being treated for a mild case of seborrheic dermatitis of 
his neck and chest.  Currently, his symptoms were minimal.  
He was being treated with a cortisone cream as well as a 
shampoo.  Clinically, there were no skin abnormalities of his 
face, neck, chest, or scalp.  The diagnosis was chronic 
seborrheic dermatitis of the face and neck, with no evidence 
of any on this examination.  

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  See 38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  When a veteran is 
awarded service connection for a disability and appeals the 
RO's rating determination, the claim continues to be well 
grounded as long as the claim remains open and the rating 
schedule provides for a higher rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The veteran's claim for 
an increased evaluation of his service connected skin 
disability is therefore well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).

As noted above, a well-grounded claim triggers VA's statutory 
duty to assist the veteran in the development of his claim.  
See 38 U.S.C.A. § 5107(a).  

The veteran's representative has requested a remand for an 
examination during a period of flare-ups of the veteran's 
seborrheic dermatitis, per Ardison v. Brown, 6 Vet. App. 405 
(1994).  In Ardison, the Court noted that in Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992), the Court examined 
the above Diagnostic Code and concluded:  "As we read the 
regulations, 38 C.F.R. § 4.1 (1991), and the diagnostic 
codes, cited above, it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed . . . ." 

As the factual background section indicates, it appears that 
the veteran's service-connected skin disability is absent at 
times but is present at other times.  The veteran testified 
at his hearing that these periods of exacerbation were 
relatively short.  Under Voerth v. West, 13 Vet. App. 117 
(1999), given such short duration, a remand for an 
examination during a period of flare-ups is not warranted.

In this case, there is ample medical evidence of record 
pertaining to this issue, including the report of a July 1998 
VA physical examination and other medical reports.  The 
veteran has identified no other relevant evidence which 
exists and which has not been associated with the claims 
folder.  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim, 
including testifying at a personal hearing in October 1996.  
The Board concludes that VA's statutory duty to assist the 
veteran in the development of his claim has been met with 
respect to this issue.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.


Discussion

Under VA regulations, seborrheic dermatitis is rated as 
eczema.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 
7817.  Under 38 C.F.R. § 4.118, Diagnostic Code 7806, eczema, 
the following schedular criteria apply:  With ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
disability rating is assigned.  With exudation or itching 
constant, extensive lesions, or marked disfigurement, a 30 
percent disability rating is assigned.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent disability rating is assigned.  
With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a noncompensable 
disability rating is assigned.

The veteran's service-connected disability is currently 
evaluated as noncompensably disabling.  According to the 
schedular criteria, a noncompensable rating is assigned when 
the skin disability is manifested by only slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
small area.  To support a schedular rating of 10 percent, the 
evidence must show that the veteran's service-connected 
seborrheic dermatitis is manifested by exfoliation, exudation 
or itching involving an exposed surface or extensive area.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

The evidence of record has been discussed above.  Such 
evidence demonstrates that more than slight exfoliation has 
not been shown.  Although the veteran has reported reports 
that there has been exfoliation in the past, i.e., when he 
had dandruff, on all of the clinical evaluations of record 
exfoliation has not been described.  The veteran had neither 
scaling nor exfoliation at the time of the VA examination in 
July 1998 and indeed had no identifiable skin problems at 
all.  Thus, it appears that the veteran has no more than 
slight, if any, exfoliation.  Exudation has not been shown.  


There is no credible evidence of record of more than slight, 
if any, itching.  While the veteran has reported that his 
disability is itchy, there is no clinical evidence of 
itching.  The veteran's skin has not been described, for 
instance, as red from scratching during any of the 
evaluations of record.  Clinically, the disability has not 
been described as pruritic.  On one occasion, the March 1996 
VA examination, the veteran stated that it was pruritic, but 
he was examined and the report of the examiner did not 
mention any signs of itching.
 
The evidence indicates that the service-connected skin 
disorder may affect exposed surfaces such as the face at 
times.  No skin problems, however were identified by the 
examiner during the most recent examination, in July 1998.  
Moreover, the previous examiner, in March 1996, described the 
skin condition as "only a faint seborrheic dermatitis".    

The currently assigned noncompensable rating has been effect 
since June 1, 1993, the day after the veteran left military 
service.  See 38 C.F.R. § 3.400 (1999).  As noted by the 
Board above, the Court's holding in Fenderson v. West, 12 
Vet. App. 119 (1999) is potentially applicable to this issue.  
However, the Board is unable to identify any distinct period 
since June 1993 when a compensable disability rating is 
warranted.  The factual background section above makes it 
clear that the veteran's service-connected skin condition has 
remained essentially the same throughout the entire period.

In summary, it appears that the disability caused by the 
veteran's seborrheic dermatitis most nearly approximates the 
noncompensable level.  The Board places great weight on the 
report of the July 1998 VA examination, which found no 
evidence of a skin condition.  The remainder of the evidence 
of record, although demonstrating that the skin condition 
will appear at times, does not indicate that even during such 
periods of exacerbation does the level of disability is 
consistent with the assignment of a compensable rating.  
Indeed, when VA examiners could find the disorder at all, 
they used words such as "mild" and "faint" to describe it.   
For the above-stated reasons and bases, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating.  

Extraschedular rating

The RO, in the Supplemental Statement of the Case in July 
1997, concluded that an extraschedular evaluation was 
considered but not warranted for the veteran's seborrheic 
dermatitis.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96.  Bagwell 
left intact, however, a prior holding in Floyd v. Brown, 9 
Vet. App. 88, 95 (1996), which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321.  As noted above, the RO has 
addressed the matter of the assignment of an extraschedular 
rating. The Board will, accordingly, consider the provisions 
of 38 C.F.R. § 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).


The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence does not show that the veteran's service-
connected seborrheic dermatitis disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  The 
disability has been discussed in detail above.  It has been 
described by several examining physicians as "mild" or 
"faint" and does not appear to have any characteristics 
which are of unusual in severity or which have caused unusual 
symptoms. 

The record reflects that the veteran is employed by the  
United States Postal Service.  The record does not reveal any 
evidence that the service-connected seborrheic dermatitis has 
interfered with his employment.  The record does not 
demonstrate that he has required any recent hospitalization 
for this service-connected disability.  His skin disability 
is treated with over-the-counter medication.  The Board has 
been unable to identify any other factor consistent with an 
exceptional or unusual disability picture.  Accordingly, an 
extraschedular evaluation is not warranted.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a disability causing numbness in 
the upper extremities is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for chronic sinusitis and allergic 
rhinitis is denied.

Entitlement to an increased (compensable) rating for 
seborrheic dermatitis is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

